Appellant seeks to bring before us by means of their affidavits, the proposition that certain jurors who sat upon the trial of his case, were influenced in the jury room by statements which they deemed to reflect upon appellant. *Page 27 
This court cannot consider original ex parte affidavits made by witnesses or jurors and attached to a motion for rehearing such as here appears. The matters contained in said affidavits are now here attempted to be set up for the first time. Examination of the original motion for new trial in the court below makes plain the fact that no such matters were brought before the trial court. This court is in no sense a nisi prius court, and all matters such as those above referred to must be presented to the trial court in the first instance, failing in which they can only be presented to the Chief Executive, who has pardoning power.
The motion for rehearing is overruled.
Overruled.